IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0737
                              Filed March 23, 2016


WILLIE JAMES JEFFRIES, JR.,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Eliza J. Ovrom,

Judge.



      Willie Jeffries appeals the district court’s summary disposition of his sixth

postconviction-relief action on the ground the application was untimely.

AFFIRMED.




      Eric W. Manning of Manning Law Office, P.L.L.C., Urbandale, for

appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee State.




      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                         2


DOYLE, Judge.

       Applicant Willie Jeffries appeals the district court’s summary disposition of

his sixth postconviction-relief (PCR) application.   The district court concluded

Jeffries’s claims were time-barred by the applicable three-year statute of

limitations, set forth in Iowa Code section 822.3 (2013), and it dismissed his

application. We affirm.

       After a jury trial in 1985, Jeffries was convicted of first-degree sexual

abuse and sentenced to life without parole. This court affirmed his conviction.

See State v. Jeffries, 417 N.W.2d 237, 240 (Iowa Ct. App. 1987). Procedendo

issued on January 11, 1988. Jeffries then filed a petition for writ of habeas

corpus in federal court, which was subsequently dismissed, and the dismissal

was affirmed on appeal. See Jeffries v. Nix, 912 F.2d 982, 989 (8th Cir. 1990),

cert. denied, 500 U.S. 930 (1991). His second petition for writ of habeas corpus

met the same fate. See Jeffries v. Nix, No. 91-3782SI, 1992 WL 323471, at *1

(8th Cir. 1992).

       Jeffries filed two PCR applications in 1995. They were consolidated and

subsequently dismissed as being time-barred by the applicable statute of

limitations. His appeal from the dismissal was dismissed, and procedendo was

issued February 25, 2000. Jeffries filed his third PCR application in 2000, and

while that application was pending, he filed a fourth PCR application. These

applications were dismissed in 2004 as being time-barred. In 2007, Jeffries filed

his fifth PCR application. That application was dismissed as being time-barred

after the PCR court found the application was an attempt to relitigate issues
                                         3


previously addressed in Jeffries’s previous PCR actions. His appeal from this

dismissal was dismissed, and procedendo issued on December 18, 2012.

       Jeffries’s present PCR application—his sixth—was filed September 26,

2013. He raised the following grounds for relief: (1) a sentence of life in prison is

cruel and unusual punishment where the defendant received ineffective

assistance of counsel on direct appeal and in prior PCR matters; (2) he had a

“substantial amount of equity on his side,” as the victim had just run off from a

residential-treatment program and had a history of trading sex for drugs and

suffered from delusions of sexual abuse—the fighting issue was consent; (3) the

trial court refused to allow Jeffries to present evidence of a State witness who

would testify the victim suffered from delusions of sexual abuse; (4) Jeffries was

acting in self-defense when he struck the victim in the face; (5) counsel was

ineffective for filing a federal-habeas-corpus action instead of filing for PCR in

state court; (6) PCR counsel was ineffective in failing to advance claims that

(a) the victim admitted having delusions before leaving the hospital, (b) no blood

from Jeffries was found in the victim’s vagina or anus, and (c) counsel should

have investigated Dr. Edison’s testimony that the victim suffered delusions of sex

abuse; (7) subsequent PCR counsel was ineffective in failing to raise the above

claims; (8) he was entitled to a private investigator; (9) there was newly

discovered evidence; (10) the State failed to timely disclose a medical report

from Dr. Edison that the victim suffered delusions of sexual abuse; (11) the trial

court refused to allow said evidence under the state Rape Shield Law; and (12)

“the correctness of the jury’s verdict. [Jeffries] should have a chance to be heard

and cross-examine witness.” The State responded with a motion for summary
                                        4


disposition and dismissal, arguing “Jeffries has essentially made the same

arguments in the above-captioned case, as he has made in his numerous prior

pleadings. These arguments are barred by the statute of limitations and there is

no exception to that limitation that is applicable.” Jeffries resisted, and after a

hearing, the PCR court concluded:

               Like the courts that have considered this matter before, this
       court finds that all issues raised here have either been raised and
       addressed in prior actions or are time-barred by Iowa Code section
       822.3. That section states that [PCR] actions must be filed within
       three years of conviction or procedendo issues, unless there is a
       ground of fact or law that could not have been raised within the
       applicable time period. Iowa Code § 822.3. All of [Jeffries’s] claims
       are barred under this statute.

       On appeal, Jeffries makes several complaints. We review a district court’s

ruling finding a PCR application was untimely for correction of errors at law.

Harrington v. State, 659 N.W.2d 509, 519-20 (Iowa 2003). “[W]e will affirm if the

[PCR] court’s findings of fact are supported by substantial evidence and the law

was correctly applied.” Id. at 520.

       Section 822.3 provides an application for PCR “must be filed within three

years from the date the conviction or decision is final or, in the event of an

appeal, from the date the writ of procedendo is issued.” Procedendo was issued

in Jeffries’s direct appeal on January 11, 1988, and his sixth PCR application

was filed on September 26, 2013. The application is thus untimely unless it

comes within the exception for “a ground of fact or law that could not have been

raised within the applicable time period.” See Iowa Code § 822.3. Although

Jeffries relies on this exception for his “self-defense” and “cruel and unusual

punishment sentence” claims, we find his arguments to be so incredible we do
                                         5


not repeat them here. His self-defense claim could have been raised within the

applicable limitations period. It was not. It is therefore time-barred. The same

can be said for his cruel-and-unusual-punishment-sentence claim. Furthermore,

alleging his counsel were ineffective regarding the issue does not trigger the

exception. See Whitsel v. State, 525 N.W.2d 860, 864 (Iowa 1994) (“Ineffective

assistance of counsel may constitute ‘sufficient reason’ for failure to raise an

issue in an earlier trial or direct appeal. It does not, however, constitute a claim

that ‘could not have been raised within the applicable time period’ under section

822.3.” (internal citation omitted)). His remaining PCR claims have been raised

and rejected in previous actions. Therefore, we find no error in the district court’s

conclusion, “that all issues raised here have either been raised and addressed in

prior actions or are time-barred by Iowa Code section 822.3.” Jeffries’s other

arguments on appeal are without merit, and we need not address them here,

though we note they too are time-barred. See id. at 864-85.

       Accordingly, we affirm the decision of the district court summarily

dismissing Jeffries’s PCR application on the ground the application was untimely

under section 822.3.

       AFFIRMED.